Name: 84/286/EEC: Commission Decision of 10 May 1984 approving an amendment to the programme for the primary storage of cereals and the production of compound feedingstuffs in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product;  distributive trades;  agricultural activity
 Date Published: 1984-05-25

 Avis juridique important|31984D028684/286/EEC: Commission Decision of 10 May 1984 approving an amendment to the programme for the primary storage of cereals and the production of compound feedingstuffs in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 139 , 25/05/1984 P. 0042 - 0042*****COMMISSION DECISION of 10 May 1984 approving an amendment to the programme for the primary storage of cereals and the production of compound feedingstuffs in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic) (84/286/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 31 January 1983 the Belgian Government forwarded an amendment to its programme for the primary storage of cereals and the production of compound feedingstuffs, approved by the Commission Decision of 4 December 1981; Whereas the said amendment relates to the creation and modernization of port facilities for storage of cereals with the aim of their adaptation to the requirements of increasing cereal exports; Whereas the use of Belgian port facilities are indispensable for the exportation of cereals grown in certain regions of France, the Federal Republic of Gemany and the United Kingdom; whereas for the objectives of the amended programme these regions may therefore be considered as being covered by the programme; whereas it is therefore consistent with the requirements and objectives of Regulation (EEC) No 355/77; Whereas approval of this amendment to the programme does not affect decisions to be taken pursuant to Article 14 of Regulation (EEC) No 355/77 in respect of Community finance for projects in particular with a view to verifying if these projects give sufficient guarantees that the facilities are not used for: - the primary storage of cereals, - the storage of imported cereals, - the storage of cereals coming from intervention; Whereas this amendment can be approved only for applications within the meaning of Article 24 (4) of Regulation (EEC) No 355/77; Whereas the Standing Committee on Agricultural Structure has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for primary storage of cereals and the production of compound feedingstuffs forwarded by the Belgian Government pursuant to Regulation (EEC) No 355/77 on 31 January 1983 is hereby approved. 2. The approval of the amendment shall apply only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 10 May 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.